Terral, J.,
delivered the opinion of the court.
The appellant, Whittington Owens, was convicted in the circuit court of Lafayette county of the murder of Hampton Wiliams, and was sentenced to be hanged. From that sentence he takes this appeal.
One of the principal grounds of complaint which he makes is the refusal of the court to grant him a change of venue for the trial of said cause. The present indictment against Owens related to the killing of Hampton Williams,who was accidentally *34shot and killed by Orlando Lester, in-the effort to kill Walter Jones. The killing of Williams created but little agitation in the public mind, but the killing of John A. and Hugh Montgomery, two officers of the law, committed not long thereafter, created great excitement. Owens was also indicted for their murder, which was committed in the process of arresting William Matthis, also charged jointly with Owens and Lester in the commission of the offense. Now, Hampton Williams was killed in the effort to kill Walter Jones, who was a witness against Lester, Matthis, and Owens, one or all, for the unlawful distillation of spirituous liquors. There seems, therefore, to have been a general connection of purpose in the attempted killing of Walter Jones and the killing of the Montgomerys. The several killings were a part of a scheme to rid Lester, Matthis, and Owens of all prosecution for the unlawful distillation of liquors. All these crimes were committed in Lafayette county, and were there triable accordng to the rules of law. Upon the killing of the Montgomerys, great agitation arose in the county. The defendant, with others, was arrested and carried to Oxford, the county seat. Great masses of citizens assembled there, and much excitement prevailed. A special term of the circuit court was immediately called. Indictments were found aganst Owens for the murder of the Montgomerys, and for the murder of Hampton Williams. Upon the application of Owens, a change of venue was properly granted to him as to the cases against him for the murder of the Montgomerys, but his application for a change of venue in the Williams case was overruled.
We are not able to escape the conclusion that all the reasons that support the judgment of the court for a change of venue in the, two Montgomery cases exist also in reference to the Williams case. The statute (code 1892, § 1411) gives three grounds for change of venue: (1) A pre-judgment of the case; (2) a grudge; and (3) ill will to the defendant. Now, it must be admitted that ill will or a grudge to the defendant may grow out of matters not intimately connected with the case, and inde*35pendent of any relation of tbe case of tbe killing of Williams to tbe cases of the killing of the Montgomerys. We think a change of venue should have been granted. There is yet a close relation between the alleged murder of Williams and the murder of the Montgomerys. If in no other aspect they are closely related, they are very much alike in the evidence offered for the conviction of the defendant. There is no direct proof that Owens was connected with either crime; his relation to each crime is made ujd of the evidence of Lester and of William Matthis. Therefore, if the excitement and pre-judgment of the Montgomery cases existed in these cases, it must have found full and free scope for its operation in the Williams case, as soon as the evidence upon which it was based was laid before the court and jury. -It is conceded that pre-judgment existed in the Montgomery cases, and it existed in these cases, merely because Orlando Lester and William Matthis declared him the moving spirit that compassed their death. Why, then, did not this spirit of pre-judgment in the public mind catch a new flame as soon as the public saw it had a foundation as potent in the Williams case as it had in the Montgomery cases —■ a foundation in the one case exactly like the foundation in the other — the murder of Williams and the murder of the Montgomerys having for-its purpose a riddance of Matthis, Lester, and Owens, one or all, of any prosecution for unlawfully distilling liquor ?
In Cavanah v. The State, 56 Miss., 307, it was said that the “undue prejudice” meant by the statute was such as would be likely to be so felt in the jury box as to prevent the accused from having a fair and impartial trial by the evidence and the law. We cannot doubt but that the jury box would,have felt the influence of the public pre-judgment against Owens in his trial for the murder of the Montgomerys, and its influence was equally prevalent on his trial in the case before us.

Reversed and remanded.